PER CURIAM.
Upon consideration of the record and briefs, we determine that the trial court erred in summarily dismissing appellant’s petition for modification of child support without an evidentiary hearing. We further determine that the trial court abused its discretion in entering a protective order prohibiting appellant’s discovery of her former husband’s financial status.
In reference to alimony, however, appellant in her amendment to reply brief says:
The Wife will concede, for the purposes of the continuing action between the parties, that the Property Settlement Agreement entered into between the parties, as it related to the award of alimony only, is not subject to modification.
The trial court’s dismissal of the petition for modification of alimony is affirmed.
REVERSED in part, AFFIRMED in part, and REMANDED.
ALDERMAN, C. J., and MAGER, J., concur.
CROSS, J., concurs in part and dissents in part, with opinion.